Citation Nr: 1730720	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to lumbar spine disability.  

3.  Entitlement to service connection for insomnia, to include as secondary to sinusitis. 

4.  Entitlement to an initial rating for service-connected sinusitis, currently evaluated as noncompensable effective December 9, 2008 and 50 percent disabling effective April 29, 2013.  

5.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1965 to November 1965 and on active duty from July 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The June 2009 rating decision denied service connection for right knee disability, lumbar spine disability, and insomnia, and granted service connection for sinusitis with a noncompensable rating effective December 9, 2008.  The Veteran disagreed with the denial of his service connection claims, along with the assigned disability rating for his service-connected sinusitis.  He perfected his appeal of these claims.  A June 2013 rating decision assigned a 50 percent disability rating for sinusitis from May 8, 2013 and a November 2015 rating decision changed the effective date of the grant of 50 percent to April 29, 2013.  As such the issues are as stated on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran contends that he is unemployable due to his service-connected disabilities.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

In pertinent part, an October 2016 rating decision granted service connection for headaches and assigned a noncompensable rating and denied service connection for diabetes mellitus.  In April 2017, the Veteran requested a higher rating for service-connected headaches and submitted a new claim for diabetes mellitus.  Effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a notice of disagreement if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  The AOJ should take appropriate action to notify the Veteran and his representative as to the procedures required to file a notice of disagreement.     

The issues of entitlement to a higher initial rating for sinusitis, entitlement to service connection for right knee disability and insomnia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine disability, diagnosed as lumbar spondylosis and discogenic disease at L5-S1 with lumbar myositis, had its onset in service. 


CONCLUSION OF LAW

Lumbar spondylosis and discogenic disease at L5-S1 with lumbar myositis was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).      




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed lumbar spine disability had its onset in service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records reveal that the Veteran reported low back pain in January 1972 after lifting a heavy object.  The Veteran again reported back pain in January 1974.  Although the March 1974 separation examination report noted a normal spine, January 1974 and March 1974 report of medical history forms reveal that the Veteran reported that he had recurrent back pain.  

An April 2009 VA examiner diagnosed the Veteran with lumbar spondylosis, discogenic disease at L5-S1, and lumbar myositis, but did not render an opinion regarding the etiology of the lumbar spine disability.  

In June 2010, the Veteran submitted a private opinion regarding the etiology of his lumbar spine disability.  The private physician described the Veteran's in-service back injury and explained that "this kind of strain can cause continuous spasm and inflammatory changes which in the long term can cause degenerative changes at column area" and can also cause changes in the vertebras.  The private physician opined that it was more probable than not that his current back problems are related to his in-service back injury.  The Board finds this medical opinion to be highly probative as the physician's opinion provides a thorough rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

An April 2011 VA medical opinion was obtained and the physician opined that the Veteran's lumbar spine disability was less likely than not related to service.  His sole rationale was that there is no evidence of treatment due to low back disability until 2002.  

The Board cannot find the April 2011 VA medical opinion to be probative in light of the other evidence of record.  During a May 2013 mental health examination, the Veteran reported to that examiner that shortly after separation from service he began working as a truck driver and that he had to quit after approximately 18 months due to back pain.  Accordingly, the April 2011 VA medical opinion is not adequate since the physician did not consider the Veteran's contentions that his back pain continued after separation from service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").    

In light of the documented in-service reports of back pain and the probative June 2010 medical opinion relating the Veteran's current back problems to his in-service back injury, the Board finds that service connection for a lumbar spine disability is warranted.  


ORDER

Service connection for lumbar spine disability, diagnosed as lumbar spondylosis and discogenic disease at L5-S1 with lumbar myositis, is granted.    



REMAND

In May 2016, the Veteran requested a video conference hearing with regard to all issues on appeal.  To date, he has not been afforded a hearing before a Veterans Law Judge.  A remand is required to afford the Veteran a videoconference hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Member of the Board at a local RO in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


